FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 12/03/2021 in which claims 2, 6, 8-9, 11, 14-16, 18-34, 38-71, 73-96 and 99-103 were previously canceled.
Claims 1, 3-5, 7, 10, 12-13, 17, 35-37, 72, 97 and 98 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 7, 10, 12, 13, 17, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited) in view of Lee et al (16 March 1999; US 5,882,676; previously cited) and Tokumoto et al (21 May 2009; US 2009/0130127 A1; previously cited).
This rejection is maintained.
Regarding claim 1, Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and a permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4). Fahrmeir teaches the pressure-sensitive polymers with good adhesive properties are materials used for the production of the polymer matrix (pages 6, 7 and 11). Fahrmeir teaches the desirable amount of the alpha-hydroxy acid is from 1 to 10 wt% based on the weight of the drug-containing polymer matrix and the buprenorphine in the polymer matrix can be in a concentration up to 30 wt.% (pages 4 and 5). Fahrmeir further teaches the mass ratio of buprenorphine to alpha-hydroxy acid is from 10:1 to 1:1, or most preferably 3:1 to 2:1 (page 5). Fahrmeir provided a rd and 5th paragraphs). Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4), wherein the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
However, Fahrmeir does not teach the permeation enhancer comprises lauryl lactate, or glycerol monooleate and oleyl oleate of claim 1. 
Regarding the permeation enhancer comprises lauryl lactate, or glycerol monooleate and oleyl oleate of claim 1, Lee teaches a transdermal delivery system comprising a drug such as buprenorphine, and permeation enhancer selected from an ester of fatty acids having about 10 to 20 carbon atoms including lauryl lactate and monoglycerides of fatty acids such as glycerol monolaurate (GML) or glycerol monooleate (GMO), wherein the transdermal delivery system deliver the drug for an extended period of time (column 5, line 15; column 6, lines 28-end; column 9, lines 46-end; column 10, lines 16-29; Example 3; claim 2). Tokumoto teaches a pharmaceutical preparation in the form of a transdermal patch comprising an adjuvant such as glycerol monooleate, oleyl oleate, or combination thereof, wherein the adjuvant provides high transdermal absorbability (enhance skin permeability of active substance) ([0015], [0020]-[0023], [0028]-[0030], [0041]-[0044], [0058], [0062] and [0064]-[0065]; claims 1 and 4-7).
It would have been reasonably obvious to one of ordinary skill in the art to include or substitute lauryl lactate or a combination of glycerol monooleate and oleyl oleate as the permeation enhancer in Fahrmeir, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lee establishes that ester of fatty acids having about 10 to 20 carbon atoms including lauryl lactate and fatty acid ester of glycerol such glycerol monooleate (GMO) can be used as the permeation enhancer in transdermal delivery system of Fahrmeir, and Tokumoto establishes that a glycerol monooleate, oleyl oleate, or combination of glycerol monooleate and oleyl oleate can be included in a transdermal composition so as to provide high transdermal absorbability or enhance skin permeability of active substance. Thus, it would have been reasonably obvious to substitute one known permeation enhancer for another to obtain predictable results of a transdermal preparation with improved/enhanced percutaneous absorption of the drug, and achieve prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan provided the guidance from the prior art would have looked to selecting lauryl lactate, or a combination of glycerol monooleate and oleyl oleate per guidance from Lee and Tokumoto, as these are known compounds that are suitable for use as permeation enhancers in transdermal preparations, with a reasonable expectation of achieving a resultant transdermal composition with enhanced skin permeability of active substance (buprenorphine), and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to the claimed “buprenorphine composition formulated to deliver buprenorphine to a subject at a transdermal buprenorphine flux maintained at 75% or more of its peak transdermal buprenorphine flux for seven days or longer” as recited in claim 1, as discussed above, the buprenorphine composition of Fahrmeir is substantially similar to the claimed buprenorphine composition containing buprenorphine free base in the amount within the claimed range, an α-hydroxy acid in an amount within the claimed range, permeation enhancers, and a pressure sensitive adhesive and thus, the claimed intended result of delivery of buprenorphine at a transdermal buprenorphine flux maintained at 75% or more of its peak transdermal buprenorphine flux for seven days or longer would have been implicit in the substantially similar buprenorphine composition of the cited prior art because as discussed above, Fahrmeir establishes the transdermal therapeutic system is applied for a period of three days or longer to release the buprenorphine over the period continuously (pages 1 and 3), and further showed that the TTS A and B from Table 2 provided 168 hours (equates to 7 days) of continuous release of buprenorphine (page 12, last paragraph). As such, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 3, Fahrmeir teaches the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
Regarding claim 4, as discussed above, Fahrmeir teaches the alpha-hydroxy acid is lactic acid Lee provided the guidance for including lauryl lactate as permeation enhancer of Fahrmeir.
Regarding claim 7, as discussed above, Fahrmeir provided a specific example showing a TTS comprising 11%wt of buprenorphine, 3%wt of lactic acid and oleyl oleate (pages 11- 12 of EPO translation, under "TTS A” of Table 2; and page 17 of the original document of WO2012163665A1, Example "TTS A" under "Tabelle 2").
 Regarding claims 10, 12 and 13, Fahrmeir teaches acrylate-vinyl acetate copolymer as the pressure-sensitive polymers in the polymer matrix (page 6, 4th paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
Regarding claim 17, as discussed above, the buprenorphine composition of Fahrmeir is substantially similar to the claimed transdermal delivery device comprising a backing layer and buprenorphine composition containing buprenorphine free base in the amount within the claimed range, an α-hydroxy acid in an amount within the claimed range, permeation enhancers (Lee and Tokumoto provide the guidance for using lauryl lactate, or combination of glycerol monooleate and oleyl oleate as the permeation enhancers), and a pressure sensitive adhesive and thus, the claimed intended function/result of the transdermal delivery device delivers 90% or more of the buprenorphine to the subject over the course of seven days or longer” as recited in claim 17 would have been implicit in the substantially similar transdermal delivery device comprising a backing layer and buprenorphine composition of the cited prior art because as discussed above, Fahrmeir establishes the transdermal therapeutic system is applied for a period of three days or longer to release the buprenorphine over the period continuously (pages 1 and 3), and further showed that the TTS A and B from Table 2 provided 168 hours (equates to 7 days) of continuous release of buprenorphine (page 12, last paragraph). As such, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 35, Lee teaches that water can be added to the matrix containing the drug and permeation enhancer of the transdermal delivery device (column 8, lines 53-58). Thus, Lee provided the guidance to do so by teaching that water can be added to the matrix containing the drug and permeation enhancer of the transdermal delivery device of Fahrmeir, as water is a conventional material that is 
Regarding claim 36, Fahrmeir teaches the polymer matrix is in the form of a homogenous solution (page 10, 2nd paragraph; page 11, 1st paragraph).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited) in view of Lee et al (16 March 1999; US 5,882,676; previously cited) and Tokumoto et al (21 May 2009; US 2009/0130127 A1; previously cited), as applied to claim 1 above, and further in view of Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
This rejection is maintained.
The extended transdermal delivery device of claim 1 is discussed above, said discussion are incorporated herein in its entirety.
However, Fahrmeir, Lee and Tokumoto do not teach the molar ratio of acid to buprenorphine is 2 or greater of claim 5.
Regarding the molar ratio of acid to buprenorphine is 2 or greater of claim 5, Chan teaches transdermal delivery system comprising an opioid and lactic acid as a solvent provides long-term delivery of the opioid by providing sustained release of the opioid over an extended period of time. Chan teaches the advantage of a pharmaceutical formulation suitable for transdermal delivery comprising lactic acid as a solvent and an opioid is that the lactic acid  when used in a small amount acts as a solvent to solubilize the opioid such that it is possible to deliver a consistent amount of drug over an extended period of time to achieve a desired therapeutic effect such as pain relief without the need to refill or replace the delivery device, thereby reducing risk of infection, increasing patient compliance and achieving consistent, accurate dosing (abstract; [0014]-[0018], [0027], [0028], [0030], [0036]-[0038], [0040], [0041], [0045], [0046], [0051]-[0054]; claims 18 and 19). Chan teaches the molar ratio between carboxylic acid such as lactic acid to opioid drug in free base form is greater than 2 
It would have been obvious to one of ordinary skill in the art to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater, per guidance from Chan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Chan provided the guidance for using acid and opioid drug including buprenorphine in a molar ratio of greater than 2 so as to provide a longer duration of drug delivery to achieve the desired therapeutic effect. Thus, an ordinary artisan looking to formulate a transdermal preparation that provide longer duration of buprenorphine delivery would have been motivated by Chan to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater so to achieve the desired extended release of buprenorphine without the need to refill or replace the delivery device, thereby reducing risk of infection and tissue damage, increasing patient compliance, and achieving consistent, accurate dosing per Chan ([0018]), and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 97 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO; previously cited) in view of Lee et al (16 March 1999; US 5,882,676; previously cited) and Tokumoto et al (21 May 2009; US 2009/0130127 A1; previously cited), as applied to claim 1 above, and further in view of Audett et al (10 August 2000; WO 00/45797; previously cited).
This rejection is maintained.
The extended transdermal delivery device of claim 1 is discussed above, said discussion are incorporated herein in its entirety.
However, Fahrmeir, Lee and Tokumoto do not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97.
Regarding the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 97, Audett teaches a transdermal delivery device for delivering drugs such as buprenorphine over an extended period, wherein the device comprises a 
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Fahrmeir, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the polyacrylates and silicone-based adhesives of Fahrmeir, known to be suitable for use in transdermal delivery device for extended release of drugs such as buprenorphine (pages 10, 11 and 16; Examples 1-5). Thus, an ordinary artisan provided the guidance from Audett would look to other pressure sensitive adhesives such as mixture of polyisobutylene and polybutene, and particularly select mixture of polyisobutylene and polybutene to be included as the pressure sensitive adhesive in the transdermal preparation of Fahrmeir, with reasonable predictability that the resultant transdermal device with polyisobutylene and polybutene as the pressure sensitive adhesive would provide greater flux of active agent such as buprenorphine per Audett (page 3, lines 13-25), and produce Applicant’s claimed invention with reasonable expected of success. This result is reasonably expected because a mixture of polyisobutylene and polybutene is a known pressure sensitive adhesive suitable and commonly used in transdermal preparations and thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 37 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO) in view of Lee et al (16 March 1999; US 5,882,676; previously cited), Tokumoto et al (21 May 2009; US 2009/0130127 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited).
This rejection is maintained.

rd and 5th paragraphs). Fahrmeir teaches a transdermal therapeutic system (TTS) in form of a patch comprising (i) polymer matrix containing buprenorphine free base, an alpha-hydroxy acid and an permeation enhancer such as a fatty acid ester; and (ii) a backing layer (pages 1, 3 and 4), wherein the alpha-hydroxy acid is lactic acid (page 4, 3rd paragraph; page 11, 1st paragraph; page 12, Table 2 or page 17 of the original document of WO2012163665A1, under "Tabelle 2").
However, Fahrmeir does not teach the permeation enhancer comprises lauryl lactate, or glycerol monooleate and oleyl oleate; and the molar ratio of acid to buprenorphine is 2 or greater of claim 37.
Regarding the permeation enhancer comprises lauryl lactate, or glycerol monooleate and oleyl oleate of claim 37, Lee teaches a transdermal delivery system comprising a drug such as buprenorphine, and permeation enhancer selected from an ester of fatty acids having about 10 to 20 carbon atoms including lauryl lactate and monoglycerides of fatty acids such as glycerol monolaurate (GML) or glycerol monooleate (GMO), wherein the transdermal delivery system deliver the drug for an extended period of time (column 5, line 15; column 6, lines 28-end; column 9, lines 46-end; column 10, lines 16-29; Example 3; claim 2). Tokumoto teaches a pharmaceutical preparation in the form of a transdermal patch comprising an adjuvant such as glycerol monooleate, oleyl oleate, or combination thereof, wherein the adjuvant provides high transdermal absorbability (enhance skin permeability of active substance) ([0015], [0020]-[0023], [0028]-[0030], [0041]-[0044], [0058], [0062] and [0064]-[0065]; claims 1 and 4-7).
It would have been reasonably obvious to one of ordinary skill in the art to include or substitute lauryl lactate or a combination of glycerol monooleate and oleyl prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan provided the guidance from the prior art would have looked to selecting lauryl lactate, or a combination of glycerol monooleate and oleyl oleate per guidance from Lee and Tokumoto as these are known compounds that are suitable for use as permeation enhancers in transdermal preparations, with a reasonable expectation of achieving a resultant transdermal composition with enhanced skin permeability of active substance (buprenorphine), and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding the molar ratio of acid to buprenorphine is 2 or greater of claim 37, Chan teaches transdermal delivery system comprising an opioid and lactic acid as a solvent provides long-term delivery of the opioid by providing sustained release of the opioid over an extended period of time. Chan teaches the advantage of a pharmaceutical formulation suitable for transdermal delivery comprising lactic acid as a solvent and an opioid is that the lactic acid  when used in a small amount acts as a solvent to solubilize the opioid such that it is possible to deliver a consistent amount of drug over an extended period of time to achieve a desired therapeutic effect such as pain relief without the need to refill or replace the delivery device, thereby reducing risk of infection, increasing patient compliance and achieving consistent, accurate dosing (abstract; [0014]-[0018], [0027], [0028], [0030], [0036]-[0038], [0040], [0041], [0045], [0046], [0051]-[0054]; claims 18 and 19). Chan teaches the molar ratio between 
It would have been obvious to one of ordinary skill in the art to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater, per guidance from Chan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Chan provided the guidance for using acid and opioid drug including buprenorphine in a molar ratio of greater than 2 so as to provide a longer duration of drug delivery to achieve the desired therapeutic effect. Thus, an ordinary artisan looking to formulate a transdermal preparation that provide longer duration of buprenorphine delivery would have been motivated by Chan to use the acid and buprenorphine in the transdermal delivery device of Fahrmeir in a molar ratio of 2 or greater so to achieve the desired extended release of buprenorphine (which is also the objective of Fahrmeir to provide a continuous release of buprenorphine over 7 days) without the need to refill or replace the delivery device, thereby reducing risk of infection and tissue damage, increasing patient compliance, and achieving consistent, accurate dosing per Chan ([0018]), and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to the claimed “buprenorphine composition formulated to deliver buprenorphine to a subject at a transdermal buprenorphine flux maintained at 75% or more of its peak transdermal buprenorphine flux for seven days or longer” as recited in claim 37, as discussed above, the buprenorphine composition of Fahrmeir is substantially similar to the claimed buprenorphine composition containing buprenorphine free base in the amount within the claimed range, an α-hydroxy acid in an amount within the claimed range and permeation enhancers, and thus, the claimed intended result of delivery of buprenorphine at a transdermal buprenorphine flux maintained at 75% or more of its peak transdermal buprenorphine flux for seven days or longer would have been implicit in the substantially similar buprenorphine composition of the cited prior art because as discussed above, Fahrmeir establishes the transdermal therapeutic system is applied for a period of three days or longer to release the buprenorphine over the period continuously (pages 1 and 3), and further showed that the TTS A and B from Table 2 provided 168 hours (equates to 7 days) of continuous release of buprenorphine (page 12, last paragraph). As such, it is noted that [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 72, Fahrmeir teaches the polymer matrix is in the form of a homogenous solution (page 10, 2nd paragraph; page 11, 1st paragraph).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fahrmeir et al (WO 2012/163665 A1; Publication date: 12/6/2012; Filing data: 05/14/2012; English translation and citation via EPO) in view of Lee et al (16 March 1999; US 5,882,676; previously cited), Tokumoto et al (21 May 2009; US 2009/0130127 A1; previously cited) and Chan et al (27 May 2004; US 2004/0102476 A1; previously cited), as applied to claim 37 above, and further in view of Audett et al (10 August 2000; WO 00/45797; previously cited).
This rejection is maintained.
The extended transdermal delivery device of claim 37 is discussed above, said discussion are incorporated herein in its entirety.
However, Fahrmeir, Lee, Tokumoto and Chan do not teach the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98.
Regarding the particular pressure sensitive adhesive comprises polyisobutylene and polybutene of claim 98, Audett teaches a transdermal delivery device for delivering drugs such as buprenorphine over an extended period, wherein the device comprises a pressure sensitive adhesive including a mixture of polyisobutylene (PIB) and polybutene (abstract; page 3, lines 13-25; page 9, lines 12-23; pages 10-12; page 14, line 8; page 15, lines 11-end; page 16, lines 8-23; Examples 1-5).
It would have been obvious to one of ordinary skill in the art to include a mixture of polyisobutylene and polybutene as the pressure sensitive adhesive in the transdermal delivery device of Fahrmeir, per guidance from Audett, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Audett teaches that there are variety of pressure sensitive adhesives including a mixture of polyisobutylene and polybutene, and the polyacrylates and silicone-based adhesives of Fahrmeir, known to be suitable for use in transdermal delivery device for extended release of drugs such as buprenorphine (pages 10, 11 and 16; Examples 1-5). Thus, an ordinary artisan provided the guidance from Audett would look to other pressure sensitive adhesives such as mixture of polyisobutylene and polybutene, and particularly select mixture of polyisobutylene and polybutene to be included as the pressure sensitive adhesive in the transdermal preparation of Fahrmeir, with reasonable predictability that the resultant transdermal device with polyisobutylene and polybutene as the pressure sensitive adhesive would provide greater flux of active agent such as buprenorphine per Audett (page 3, lines 13-25), and produce Applicant’s claimed prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Applicant argues by alleging that Lee was directed to the increased permeation enhancing abilities of acyl lactylate compounds, wherein lauryl lactate is not an acyl lactylate. Applicant further alleged that there was only a single reference to lauryl lactate by Lee in Example 3, where Example 3 was drawn to comparing acyl lactylates (e.g., lauroyl lactylic acid) to non-acyl lactylates (e.g., lauryl lactate and lactic acid), and as shown in Figs. 6A and 6B of Lee, the acyl lactylates resulted in greater permeation of drug than non-acyl lactylate compounds such as lauryl lactate.  Thus, Applicant asserted that an ordinary skilled artisan would not have had a sufficient reason to employ lauryl lactate because Lee was extensively drawn to discussing the advantages of acyl lactylates over previous compounds such as lauryl lactate. (Remarks, pages 6-8).

In response, the Examiner disagrees. Formulation 6 and Formulation 8 from Figs. 6a-6b of Lee showed the combination of lactic acid (an α-hydroxy acid) and lauryl lactate (a permeation enhancer) improved flux or permeation of drug into the skin. While Formulation 6 and Formulation 8 are not the preferred embodiments of Lee, the Courts have made clear that [a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Applicant argues by alleging that Lee fails to provide a sufficient reason to use both glycerol monooleate and oleyl oleate as permeation enhancers. Applicant alleged that while Lee discloses glycerol monooleate as a second enhancer that can be used in addition to acyl lactylate enhancer, Lee does not name oleyl oleate as a possible second enhancer. Thus, Applicant alleged that Lee fail to teach oleyl oleate, not to mention in combination with glycerol monooleate. (Remarks, pages 9-11).

In response, the Examiner disagrees. As discussed above, Lee was used for teaching lauryl lactate as the permeation enhancer. The combination of glycerol monooleate and oleyl oleate as permeation enhancer was taught by Tokumoto, which suggested that a combination of glycerol monooleate and oleyl oleate is used as permeation enhancer or has permeation enhancing ability by establishing that the combinations of permeation enhancers including glycerol monooleate and oleyl oleate are suitable to provide high transdermal absorbability or enhance skin permeability of active substance (Tokumoto: [0015], [0020]-[0023], [0028]-[0030], [0041]-[0044], [0058], [0062] and [0064]-[0065]; claims 1 and 4-7). 
Thus, the Examiner maintains the position that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As such, an ordinary artisan provided the guidance from the prior art would have looked to selecting lauryl lactate, or a combination of glycerol monooleate and oleyl oleate per guidance from Lee and Tokumoto, respectively, as these are known compounds that are suitable for use as permeation enhancers in transdermal preparations, with a reasonable expectation of achieving a resultant transdermal composition with enhanced skin permeability of active substance (buprenorphine), and achieve Applicant’s claimed invention with reasonable expectation of success.

Applicant argues by alleging that Tokumoto was not only directed to monovalent fatty acid esters, but also to aliphatic alcohols, free fatty acids, and fatty acid derivatives. Thus, Applicant alleged that Tokumoto fails to teach the specific combination of oleyl oleate and glycerol monooleate. Applicant further alleged that Tokumoto teaches oleyl oleate and glycerol monooleate for a fundamentally different purpose than how oleyl oleate is described in Fahrmeir, in that Tokumoto uses oleyl oleate and glycerol monooleate as adjuvants to increase immunogenicity of an antigen without causing skin irritation, and oleyl oleate was used as permeation enhancer. Thus, Applicant alleged that a skilled artisan would not have considered Tokumoto sufficiently relevant since Tokumoto is directed to immunogenicity and skin irritation potential, which are distinct from drug permeation. (Remarks, pages 11-12).

In response, the Examiner disagrees. It is first noted that the state of the prior art per Lee establishes that for permeation enhancer to be useful, the permeation enhancer should have the ability to enhance permeability of the skin for at least one and preferably a significant number of drugs, and additionally the enhancer when applied to the skin surface, should be non-toxic, non-irritating on prolonged exposure, and be 
As a result, for at least the reasons discussed above and of record, as well as, the preponderance of evidence of record, claims 1, 3-5, 7, 10, 12-13, 17, 35-37, 72, 97 and 98 remain rejected as being obvious and unpatentable over the combined .

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOAN T PHAN/Primary Examiner, Art Unit 1613